            Case 2:15-bk-22349-NB                            Doc 84 Filed 12/19/18 Entered 12/19/18 12:56:41                                     Desc
                                                              Main Document     Page 1 of 2

Fill in this information to identify your case:

                    Kelly Norried
Debtor 1
                    First Name                Mrddle Name               Last Name

Debtor 2
(Spouse. if eing)   Fest Names                Mrddla Nenre              Last Name


United States Bankruptcy Court for the Central District of California

Case number           2:15-bk-22349-NB                                                                                                           Check if this is an
(If known)                                                                                                                                       amended filing




  Official Form 108
  Statement ot Intention for Individuals Filing Under Chapter 7                                                                                            12115

 If you are an individual filing under chapter 7, you must fill out this form if:
 • creditors have claims secured by your property, or
 • you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

 •TT                 List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D), fill in the
      information below.

           Identify the creditor and the property that is collateral                 What do you intend to do with the property that   Did you claim the property
                                                                                     secures a debt?                                   as exempt on Schedule C?

         Credors                                                                    tEl
                          GM Financial                                                    Surrender the property.                      £   No
                                                                                    1El   Retain the property and redeem it.               Yes
                                 2005 Dodge Grand Caravan
                                                                                                                                       —



        Desctiption of
        property                                                                          Retain the property and enter into a
        securing debt:                                                                    Reaffirmation Agreement.
                                                                                          Retain the property and [explain]:



        Creditor’s
        name:
                           Chase Mtg                                                      Surrender the property.                      / No
                                                                                    D Retain     the property and redeem it.               Yes
        Description of           26417 Athena Avenue                                                                                   —




        property                                                                          Retain the property and enter into a
        securing debt:                                                                    Reaffirmation Agreement.
                                                                                          Retain the property and [explain]:



        Creditor’s      American General Finance                                          Surrender the property.                      / No
        name:
                                 2001 Volvo S40                                     tEl Retain   the property and redeem it.               Yes
        Description of
        property                                                                          Retain the property and enter into a
        securing debt:                                                                    Reaffirmation Agreement.
                                                                                          Retain the property and [explain]:



        Creditor’s                                                                        Surrender the property.                          No
        name:
                                                                                          Retain the property and redeem it.               Yes
        Description of
        property                                                                    tEl Retain   the property and enter into a
        securing debt:                                                                    Reaffirmation Agreement.
                                                                                          Retain the property and [explain]:



 Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
           Case 2:15-bk-22349-NB                  Doc 84 Filed 12/19/18 Entered 12/19/18 12:56:41                                      Desc
                                                   Main Document     Page 2 of 2

Debtor
                     Kelly Norried
                                                                                           Case number (If known)   2:1 5-bk-22349-NB


                    List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form I 06G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                             Will the lease be assumed?

         Lessor’s name:                                                                                                   No
                                                                                                                          Yes
         Description of leased
         property:


         Lessor’s name:                                                                                               —   No
                                                                                                                      —   Yes
     Description of leased
     property:


     Lessors name:                                                                                                    —   No

     Description of leased                                                                                            —   Yes
     property:


     Lessors name:                                                                                                    —   No
                                                                                                                          Yes
     Description of leased
     property:



     Lessor’s name:                                                                                                       No

                                                                                                                          Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                       No
                                                                                                                          Yes
     Description of leased
     property:



     Lessor’s name:                                                                                                       No

                                                                                                                          Yes
     Description of leased
     property:




•FIIC              Sign Below



   Under penalty ofprjury, I de lare that I have indicated my intention about any property of my estate that secures a debt and any
                                   to an unexpired lease.




         ignat   e of Debtor 1                                 Signature of Debtor 2


     Date
             12/18/2018                                         Date
             MM!    DO    I   YYYY                                     MMI   DO!   YYYY




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                            page 2
